NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0203481 to Chen et al. (hereinafter “Chen”) in view of U.S. Patent Pub. No. 2003/0093662 to Vorbach et al. (hereinafter “Vorbach”).

Chen discloses:
1. A system comprising:
a processor (para. 17 and Fig. 1, sensor hub 110); and
a memory comprising instructions that are executable by the processor (para. 17) for causing the processor to:
identify a slot among a plurality of slots of a ring buffer (Fig. 1, ring buffer 171) in which to store an event dataset (paras. 18, 20 and Fig. 4, S430);
determine a sequence number to associate with the event dataset (paras. 18, 20 and Fig. 3, sensor ID 330a);
write the sequence number in a first predefined area of the slot of the ring buffer, the first predefined area being a continuous region in the slot (paras. 18, 20 and Fig. 3, sensor ID 330a);
initiate a write process for writing the event dataset in a second predefined area of the slot of the ring buffer, the second predefined area being separate from the first predefined area (para. 20 and Fig. 3, sensor data 330b);
detect a completion of the write process (para. 20 – write pointer moved to next address); and
in response to detecting the completion of the write process, include a write-completion indicator in the first predefined area, the write-completion indicator being different from the sequence number (para. 20 and Fig. 3, relative time stamp 330c).

	Chen does not disclose expressly the sequence number being assigned to the event dataset based on a counter value, the counter value being incremented for each event dataset to be stored in the ring buffer.

	Vorbach teaches the sequence number being assigned to the event dataset based on a counter value, the counter value being incremented for each event dataset to be stored in the ring buffer (para. 111).

	Before the effective filing date of the invention, It would have been obvious to a person of ordinary skill in the art to modify Chen by using a counter for the ring buffer, as taught by Vorbach.  A person of ordinary skill in the art would have been motivated to do so in order to manage which location in the ring buffer is to be written to or read from, as discussed by Vorbach (para. 111).  In this manner, data stored in the ring buffer can be managed effectively.

	Modified Chen discloses:
2. The system of claim 1, wherein the ring buffer is a data structure having a fixed number of slots of a predesignated size for storing data items, the plurality of slots including the fixed number of slots (para. 20 and Fig. 3), each slot in the plurality of slots including two independent areas for separately storing (i) a respective event dataset and (ii) a respective sequence number corresponding to the respective event dataset (Fig. 3, sensor data 330b, sensor ID 330a).

3. The system of claim 1, wherein the event dataset includes telemetry data from an Internet of Things (IOT) device (para. 17 and Fig. 1, micro-sensors 130).

4. The system of claim 1, further comprising:
a producer device configured to generate the event dataset (para. 17 and Fig. 1, micro-sensors 130); and
a recipient device configured to receive the event dataset from the ring buffer, the recipient device being separate from the producer device (para. 17 and Fig. 1, application processor 150).

5. The system of claim 4, wherein the processor, the memory, and the ring buffer are disposed in the producer device (Fig. 1, interpret micro-sensor 130 and sensor hub 110 together as producer device).

6. The system of claim 4, wherein the processor, the memory, and ring buffer are disposed in a node that is separate from the producer device and the recipient device (Fig. 1, sensor hub 110).

12. A method comprising:
identifying, by a processor, a slot among a plurality of slots of a ring buffer (Fig. 1, ring buffer 171) in which to store an event dataset (paras. 18, 20 and Fig. 4, S430);
determining, by a processor, a sequence number to associate with the event dataset (paras. 18, 20 and Fig. 3, sensor ID 330a), the sequence number being assigned to the event dataset based on a counter value, the counter value being incremented for each event dataset to be stored in the ring buffer (Vorbach – para. 111);
writing, by the processor, the sequence number in a first predefined area of the slot of the ring buffer (paras. 18, 20 and Fig. 3, sensor ID 330a);
initiating, by a processor, a write process for writing the event dataset in a second predefined area of the slot of the ring buffer, the second predefined area being separate from the first predefined area (para. 20 and Fig. 3, sensor data 330b);
detecting, by the processor, a completion of the write process (para. 20 – write pointer moved to next address); and
in response to detecting the completion of the write process, including, by the processor, a write-completion indicator in the first predefined area, the write-completion indicator being different from the sequence number (para. 20 and Fig. 3, relative time stamp 330c).

13. The method of clam 12, further comprising:
receiving the event dataset from a producer device (Fig. 4, S410); and
providing the event dataset to a recipient device that is separate from the producer device (Fig. 5, S571 and Fig. 1, application processor 510, micro-sensors 130).

14. The method of claim 13, wherein the processor and the ring buffer are disposed in the producer device (Fig. 1, interpret micro-sensor 130 and sensor hub 110 together as producer device).

20. a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to:
identify a slot among a plurality of slots of a ring buffer (Fig. 1, ring buffer 171) in which to store an event dataset (paras. 18, 20 and Fig. 4, S430);
determine a sequence number to associate with the event dataset (para. 20 and Fig. 3, sensor ID 330a), the sequence number being assigned to the event dataset based on a counter value, the counter value being incrementable for each event dataset to be stored in the ring buffer (Vorbach – para. 111);
write the sequence number in a first predefined area of the slot of the ring buffer (paras. 18, 20 and Fig. 3, sensor ID 330a);
initiate a write process for writing the event dataset in a second predefined area of the slot of the ring buffer, the second predefined area being separate from the first predefined area (para. 20 and Fig. 3, sensor data 330b);
detect a completion of the write process (para. 20 – write pointer moved to next address); and
in response to detecting the completion of the write process, include a write-completion indicator in the first predefined area, the write-completion indicator being different from the sequence number (para. 20 and Fig. 3, relative time stamp 330c).

Allowable Subject Matter
Claims 7-11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113